Title: To James Madison from Richard Forrest, [2 August 1815]
From: Forrest, Richard
To: Madison, James


                    
                        Dear Sir,
                        Wednesday—[2 August 1815]
                    
                    We have just heard of the arrival of the Ship Neptune at New Castle. She left in England Mr. Bayard who was dangerously ill. Messrs Clay & Gallatin remained with him. Mr. Crawford came, and I presume Mr. Todd also; but I have heard no particulars. It is highly probable that you will receive letters giving a much more particular account of this arrival than I possess, but in case you should not, I have thought that this hasty note might afford Mrs. Madison some consolation. With the highest respect I have the honor to remain your obt. servt
                    
                        Richd. Forrest.
                    
                